OPINION — AG — ** COUNTY COMMISSIONERS ** IT IS THE DUTY OF THE COUNTY COMMISSIONERS TO CAUSE THE ANNUAL FINANCIAL STATEMENT AND STATEMENT OF ESTIMATED NEEDS OF THE COUNTY TO BE PUBLISHED (OR POSTED) IN THE MANNER PROVIDED IN 68 O.S.H. 286, AT THE TIME SUCH STATEMENTS ARE FILED WITH THE COUNTY EXCISE BOARD, AND THE DUTY OF THE COUNTY EXCISE BOARD AFTER ALL APPROPRIATIONS AD LEVIES HAVE BEEN MADE, TO FILE ONE COPY OF ALL BUDGETS INCLUDING THAT OF THE COUNTY, WITH THE STATE AUDITOR, AND ONE COPY THERE  WITH THE COUNTY CLERK (OF EACH COUNTY INVOLVED, AS TO BUDGET OF ANY SUBDIVISION WHICH IS NOT WHOLLY WITHIN ONE COUNTY), BUT, ALTHOUGH IT IS THE DUTY OF THE COUNTY CLERK TO CAUSE NOTICE TO BE PUBLISHED THAT THE COMPLETED BUDGETS HAVE BEEN FILED, THERE IS NO REQUIREMENT THAT THE COMPLETED BUDGET, SHOWING THE APPROPRIATIONS AD LEVIED ACTUALLY MADE, BE PUBLISHED OR POSTED. CITE: 19 O.S.H. 179.4, 62 O.S.H. 331, 62 O.S.H. 332, 68 O.S.H. 288, 68 O.S.H. 289, OPINION NO. AUGUST 26, 1949 — NORMAN, OPINION NO. AUGUST 2, 1952 — DANE (JAMES C. HARKIN)